Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated July 2, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective June 30, 2010, this underlying mutual fund changed its name as indicated below: Old Name New Name Oppenheimer Strategic Income Fund: Class A Oppenheimer Global Strategic Income Fund: Class A
